Citation Nr: 0530741	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  00-11 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether an injury sustained during active duty was the result 
of willful misconduct for purposes of determining entitlement 
to service connection for residuals of a cervical spine 
fracture, including epilepsy/seizures, spinal injuries, and 
paralysis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1981 to 
December 1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).

Procedural history

In October 1998, the RO received the veteran's claim of 
entitlement to service connection for residuals of a cervical 
spine fracture, to include epilepsy/seizures, spinal 
injuries, and paralysis.  The February 2000 rating decision 
denied the claim.  The veteran disagreed with the February 
2000 rating decision and initiated the instant appeal.  The 
appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in May 2000.

In April 2002, the veteran presented sworn testimony at a 
hearing which was chaired by a RO hearing officer.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

This case was previously before the Board in June 2004.  At 
that time, the Board remanded the case to ensure full and 
complete compliance with the enhanced duty to notify and 
assist provisions enacted by the Veterans Claims Assistance 
Act of 2000 (VCAA).  The case was again remanded by the Board 
in December 2004 for the purpose of obtaining additional 
medical evidence and ensuring compliance with the prior 
remand instructions.  See Stegall v. West, 11 Vet. App. 268 
(1998).  After completing the additional development 
requested by the Board, the RO again denied the veteran's 
claim in an August 2005 supplemental statement of the case 
(SSOC).  The case is now once again before the Board.




FINDINGS OF FACT

1.  The veteran's cervical spine fracture and residual 
disability is the result of an injury sustained due to the 
veteran's willful misconduct. 

2.  The medical and other evidence of record reveals that the 
veteran did not sustain additional injury due to treatment 
rendered by military health care providers.  


CONCLUSION OF LAW

Service connection for residuals of a cervical spine fracture 
is not warranted.  38 U.S.C.A. §§ 105, 1131 (West 2002); 
38 C.F.R. §§ 3.1, 3.301, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is ultimately seeking service connection for 
residuals of a cervical spine fracture, to include 
epilepsy/seizures, spinal injuries, and paralysis.  He 
essentially contends that his cervical spine fracture and 
other injuries sustained in an ill-advised diving incident 
were not the result of misconduct, and therefore warrant 
service connection.  In the alternative, the veteran argues 
that service connection should be granted because he suffered 
additional cervical spine injury as a result of treatment at 
Clark Air Force Base Hospital in April 1983.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107) (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the May 2000 statement of the case (SOC) and the 
October 2003 and August 2005 SSOCs of the pertinent law and 
regulations (including those relating to willful misconduct), 
of the need to submit additional evidence on his claim, and 
of the particular deficiencies in the evidence with respect 
to his claim.  

More significantly, following the Board's June 2004 remand, 
letters were sent to the veteran in July 2004 and January 
2005 which were specifically intended to address the 
requirements of the VCAA.  The July 2004 letter from the RO 
specifically notified the veteran that to support his claim 
for service connection, he needed to show that he "had an 
injury that was incurred or aggravated in line of duty or a 
disease that began in or was made worse during military 
service and was not the result of [his] own willful 
misconduct.  'Willful misconduct' means an act involving 
conscious wrongdoing or . . . known prohibited action" 
[emphasis in original].  This letter also advised the veteran 
that, in addition to the above, the evidence also must show 
"a current physical or mental disability" and 
"a relationship between your current disability and an 
injury, disease, or event in military service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the July 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by a federal agency" including "State or local 
governments, private doctors and hospitals, or current or 
former employers."  The veteran was also notified that VA 
would assist him "by providing a medical examination or 
getting a medical opinion if we decide it's necessary to make 
a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The July 2004 letter notified the veteran that he "must give 
us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, this letter instructed the veteran to 
"[c]omplete, sign and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information, for any 
private doctors who have treated you . . . [w]e need these 
forms so we can get your records for private treatment 
providers."  With respect to treatment administered by VA, 
the veteran was advised to "[g]ive us the name and location 
of any VA or military facility where you received medical 
care, and the approximate dates of care, on the enclosed VA 
Form 21-1438, Statement in Support of Claim."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The January 2005 letter included notice that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please sent it to us."  This complies with the requirements 
of 38 C.F.R. § 3.159 (b) in that it informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  Review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of his claim.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claim was initially adjudicated by the RO in 
February 2000, several months before the enactment of the 
VCAA in November 2000.  Furnishing the veteran with VCAA 
notice prior to initial adjudication was clearly an 
impossibility; VA's General Counsel has held that the failure 
to do so does not constitute error.  See VAOGCPREC 7-2004.

As has been described in detail above, the veteran was 
provided with VCAA notice via the July 2004 and January 2005 
VCAA letters.  His claim was then readjudicated in the August 
2005 SSOC, after he was provided with the opportunity to 
submit evidence and argument in support of his claim and to 
respond to the VA notice.  Thus, any VCAA notice deficiency 
has been rectified, and there is no prejudice to the veteran 
in proceeding to consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provision of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
As discussed in the preceding paragraph, the veteran received 
such notice and was given the opportunity to respond.  The 
veteran has pointed to no prejudice resulting from the timing 
of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].    

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical and personnel 
records, treatment records from Clark Air Force Base 
Hospital, extensive VA treatment records, records from St. 
Anthony Hospital, treatment records from the Michigan City 
Medical Group, and several statements from the veteran and 
his brother (who was serving aboard the same ship as the 
veteran at the time of the veteran's ill-fated diving 
accident).  The veteran and his representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and, together 
with his spouse, presented testimony at a personal hearing 
before a Hearing Officer at the RO in April 2002.  The 
veteran has not requested a Board hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  



Service connection - willful misconduct

Direct service connection may be granted only when a 
disability was incurred or aggravated in the line of duty, 
and was not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  Disability 
pension is not payable for any condition due to the veteran's 
own willful misconduct.  See 38 C.F.R. § 3.301 (a), (b) 
(2005).

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  Willful misconduct includes actions 
involving deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
Willful misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  See 38 C.F.R. 
§ 3.1 (n) (2005).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  See 
38 C.F.R. § 3.301 (d) (2005).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  Organic diseases and disabilities which are a 
secondary result of the chronic use of alcohol as a beverage, 
whether out of compulsion or otherwise, will not be 
considered of willful misconduct origin.  See 38 C.F.R. 
§ 3.301 (c)(2) (2005).

Factual Background

The record reveals that on the night of April 12-13, 1983, 
while on liberty in Subic City, Republic of the Philippines, 
the veteran and a group of fellow sailors found themselves 
enjoying libations at a local bar.  At approximately 
midnight, the veteran left the bar with an unidentified 
woman, ostensibly for the purpose of going swimming in the 
nearby waters of the Pacific.  On reaching the shore, the 
veteran climbed atop a 12-foot seawall, and dove, fully 
clothed, into shallow water below.  The veteran was then 
pulled from the water by onlookers, who summoned an ambulance 
which took the veteran to Subic Naval Base for emergency 
treatment.  On reaching Subic, he was quadriplexic and numb 
from the neck down, and was plegic on the left side.  
Decreased sensation was also noted on the right.

The veteran was subsequently evacuated to Clark Air Force 
Base Hospital, where treating physicians noted the "strong 
odor of alcohol" on the veteran's breath.  Laboratory 
testing revealed that his blood alcohol content was 0.18.  X-
rays of the veteran's cervical spine revealed a comminuted 
fracture at C5, with subluxation of C5 on C6.  A myelogram 
further revealed a complete spinal block at C4-5. 

Emergency surgery was performed, which included an anterior 
cervical fusion of C4 to C6 using a right iliac crest bone 
graft.  Radiologic study following the surgery noted good 
alignment of the cervical spine.  Movement of the left side 
improved slightly, as the veteran was able to move his left 
arm off the bed and move his left foot.  His left hand grasp 
remained weak and he was unable to raise his left leg.  The 
right side of the veteran's body maintained motor movement 
consistent with that observed prior to surgery.  The 
veteran's condition remained the same for the next few days, 
although left lower extremity movement increased slightly.  
Complaints of pain were frequently made.

Five days after the initial surgery, the veteran complained 
of severe neck pain following being repositioned in his 
hospital bed by a nurse.  Movement of the left side was 
reported to be unchanged both before and after the incident; 
however, a slight deterioration was noted from C5 down.  
Radiologic study revealed that the prior bone graft had 
slipped out of position.  As a result, the veteran underwent 
additional surgery to replace the bone graft and apply a Halo 
brace.  Postoperative reports show that this surgery was 
performed without complication and it was noted that the 
veteran tolerated the procedure well.  A follow-up X-ray of 
the cervical spine showed good alignment.  As before the 
procedure, postoperative records revealed continued left side 
weakness and decreased sensation on the right.  
A "Neurological Signs Sheet" maintained for the veteran 
noted good strength in the right extremities and fair 
strength in the left extremities both after the veteran's 
initial surgery and after his second surgery.

The veteran was subsequently transferred to the Hines, 
Illinois VA Medical Center (VAMC) in May 1983, at which time 
it was noted that his condition had improved following his 
surgeries.  He was diagnosed with Brown-Sequard cord 
syndrome, which his physicians determined was a direct result 
of the April 1983 diving accident.  The veteran continued to 
exhibit motor loss impairment of the left side and sensory 
impairment on the right.  He was also treated for seizure 
activity, which markedly decreased with prescribed 
medication.

By November 1983, the veteran's condition had improved to the 
point that he was ambulatory, and was walking without the 
assistance of a cane.  Before a Navy Physical Evaluation 
Board (PEB) convened that month, the veteran reported that he 
experienced "[n]o walking problems."  He further noted that 
while "I can't run . . . I can, you know, walk fast . . . I 
can go up and down steps real easy."  See PEB hearing 
transcript at 7.  The veteran reported that his main physical 
difficulty was with his left hand, which he could not fully 
open.  Id. at 6.  

Due to these injuries, particularly his left hand impairment, 
the veteran was medically discharged in December 1983.  The 
PEB specifically determined that the veteran's cervical spine 
injury was the result of misconduct, namely his dive into 
shallow water while clearly intoxicated.  

No medical evidence is of record from the time of the 
veteran's discharge from service until 1998.

On VA examination in December 1998, the veteran exhibited a 
left spastic hemiparesis.  He had no movement in the fingers 
of his left hand, and could only partially flex his left arm 
and abduct his left shoulder.  Atrophy of the left triceps 
and contracture of the left hand was also noted.  Physical 
examination further revealed limited movement of the cervical 
spine and "obvious spasticity and spontaneous muscle spasm 
and shaking of the left leg."  Sensory examination revealed 
decreased pain and temperature sensation over the right 
extremities.  Overall, the examiner concluded that the 
veteran's injuries were "secondary to [his] diving 
accident."

Treatment records beginning in early 1998 from the Michigan 
City Medical Group and St. Anthony's Hospital reveal ongoing 
treatment for the veteran's seizures, which he reported 
occurring two to three times per month.  Physical 
examinations also routinely revealed mild spastic left 
hemiparesis with dystonic posturing of the left hand.  The 
veteran's treating physician, Dr. J.G., indicated that the 
veteran's seizures were "posttraumatic in nature from 
cerebral contusion at the time of [the veteran's] diving 
accident."

VA treatment records beginning in 1999 reflect ongoing 
treatment for left spastic hemiplegia and right side 
weakness.  The veteran was noted to walk with a forearm 
crutch.  He was also noted to have an increasing number of 
seizures, which during certain periods occurred as often as 
three to five times per day.  These treatment records also 
note his VA physician's opinion that the veteran's seizures 
and Brown-Sequard syndrome were the result of his diving 
accident.

The veteran filed a claim of entitlement to service 
connection for various residuals of a cervical spine 
fracture, to include epilepsy and paralysis. The subsequent 
procedural history is et forth in the Introduction above.

Analysis

As alluded to above, the veteran has essentially forwarded 
two theories of entitlement regarding his service-connection 
claim.  First, the veteran contends that his dive from a 
seawall into shallow water while on liberty on the night of 
April 12-13, 1983 did not represent willful misconduct and 
that, as such, his cervical spine injury and resulting 
disability warrant service connection.  He alternatively 
argues that even if the injury sustained in the dive was the 
product of misconduct, service connection should be granted 
because he suffered additional cervical spine injury as a 
result of treatment at Clark Air Force Base Hospital in April 
1983.  He specifically points to the incident of April 18, 
1983, in which he experienced severe pain following being 
repositioned in his hospital bed, as being the true genesis 
of his current symptomatology.  The Board will address each 
of these arguments in turn.

Willful misconduct

As outlined in the law and regulations section above, if, in 
the drinking of a beverage to enjoy its intoxicating effects, 
intoxication results proximately and immediately in 
disability, such disability will be considered the result of 
the person's willful misconduct.  See 3.301 (c)(2), (d) 
(2005).  

The veteran sustained significant cervical spine injury after 
jumping some 12 feet into from a seawall into shallow water.  
The incident occurred at night, shortly after a bout of heavy 
drinking.  Indeed, several hours following the accident on 
his arrival at Clark Air Force Base Hospital, treating 
physicians noted that his breath smelled strongly of alcohol, 
and his blood alcohol content was measured at 0.18.  The 
veteran also made his fateful dive fully clothed, in the 
dark, and into a particular section of water with which he 
was admittedly unfamiliar.  

Despite these facts, which are largely undisputed, the 
veteran essentially contends that his accident was the result 
of a legitimate mistake in misjudging the tide, and was not 
the product of intoxication.  

The Board disagrees.  It appears obvious that had the veteran 
not been under the influence of alcohol, he would have 
refrained from jumping head-first, at night, from a 
substantial height into a body of water the characteristics 
of which (i.e. depth, tide, and objects under the surface) he 
was obviously unfamiliar.  That the veteran dove while fully 
dressed (hardly typical swimwear) only supports the 
conclusion that alcohol was the primary force behind his 
tragic jump.  Such conduct simply does emanate from a sober, 
rationally-thinking individual.  

Moreover, there is no evidence that the veteran was an 
accomplished diver or that he routinely dove from platforms 
elevated 12 feet from the surface of the water.  It appears 
that the veteran's motivation for performing what can be 
reasonably characterized (before as well as in retrospect) as 
a dangerous stunt lay in his ingestion of significant 
quantities of intoxicating beverages. 

Given these circumstances, the Board finds that the veteran's 
dive, and the resulting neck injury, was the result of his 
own voluntary intoxication.  Because such intoxication was 
the proximate cause of his diving accident and resulting 
injury, the veteran's actions constitute willful misconduct, 
thus foreclosing service connection.  

Additional injury/aggravation of cervical spine fracture

Perhaps sensing a lack of legal merit in his initial 
argument, the veteran has also forwarded an alternative 
theory of entitlement to service connection.  As noted above, 
the veteran also contends that his current disability is 
largely the result of the April 18, 1983 repositioning 
incident, not his dive from a 12 foot seawall into shallow 
water.  Had a nurse not attempted to reposition him in his 
hospital bed that day, the veteran argues, he would not 
suffer from the same level of disability as that currently 
exhibited.  

After a thorough review of the medical record, the Board does 
not find the veteran's argument persuasive.  While treatment 
records from Clark Air Force Base Hospital reflect the 
veteran's complaints of severe neck pain after being 
repositioned in his hospital bed on April 18, 1983, and 
further indicate a slippage of the iliac bone graft, there is 
no indication in the medical records that such constituted an 
increase in the severity of the veteran's cervical spine 
fracture residuals.  Rather, this appears from the medical 
records to have been a setback in his progress which was soon 
rectified.  The bone graft was surgically repaired without 
complication the same day, and X-rays of the cervical spine 
shortly following this surgery revealed a good spinal 
alignment.  Movement on the left side remained unchanged 
following the incident, and bilateral extremity strength was 
consistent both before and after the April 18th surgery.  
Reports of left side partial paralysis and decreased 
sensation on the right have remained from the time of the 
initial diving accident to the present.

Moreover, and crucially in the Board's estimation, statements 
from the veteran's private and VA physicians appear to be 
consistent with a conclusion that the veteran's current 
disabilities stem exclusively from the diving accidence 
rather that any alleged misadventure in post-accident medical 
treatment.  The December 1998 VA examiner noted that the 
veteran's disabilities were secondary to his diving accident.  
The veteran's primary VA physician also opined that the 
veteran's seizures and Brown-Sequard syndrome were the result 
of his diving accident.  
Such conclusions were reiterated by the veteran's private 
physicians.  

Indeed, each and every health care professional, both VA and 
private, who has weighed in on the matter has attributed the 
veteran's current disability to his initial diving accident.  
None have suggested that the veteran's current symptomatology 
is in any way the result of a misadventure at Clark Air Force 
Base Hospital or negligence on the part of any military 
health care professional.    

Thus, while the veteran still experiences residuals of his 
April 1983 diving accident, including seizures, left had 
contracture, muscle spascity in the left lower extremity, and 
decreased sensation on the right, the medical evidence of 
record, including the opinion of several physicians, 
demonstrates that such is exclusively the result of the 
veteran's dive into shallow water while under the influence 
of alcohol.  The medical record reflects that if any damage 
was done in the hospital (and this in fact is not stated) 
this was repaired by the second surgery.

While the veteran and his brother have submitted statements 
arguing that the April 1983 repositioning incident resulted 
in additional cervical spine disability, the record also 
reflects that neither individual has any specialized medical 
training.  It is now well settled that laypersons without 
medical training, such as the veteran and his brother, are 
not qualified to render medical opinions regarding matters, 
such as diagnoses and determinations of etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (2005) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's opinion 
and that of his brother on medical matters are accordingly 
lacking in probative value.

The Board also observes that even if the veteran had 
sustained additional injury at the hands of his military 
caregivers - and as discussed above the objective record 
indicates that he did not - such additional injury would have 
stemmed from treatment necessitated by the veteran's own 
misconduct.  As such, any injury sustained by actions of the 
veteran's caregivers would have been indirectly the result of 
the veteran's misconduct, thus legally foreclosing service 
connection for such injuries. 

In short, the record demonstrates that the veteran's cervical 
spine disability is the result of a diving accident which was 
the result of his own willful misconduct, namely alcohol 
intoxication.  The record further demonstrates that actions 
of his military caregivers did not result in additional 
injury and service connection is accordingly not warranted 
based on that theory.




	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for residuals of a cervical spine 
fracture, to include epilepsy/seizures, spinal injuries, and 
paralysis is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


